Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-3-2004

Golden v. Golden
Precedential or Non-Precedential: Precedential

Docket No. 03-2184




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Golden v. Golden" (2004). 2004 Decisions. Paper 288.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/288


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        PRECEDENTIAL             Circuit Judges, and DEBEVOISE,*
                                                            District Judge
        UNITED STATES
       COURT OF APPEALS
     FOR THE THIRD CIRCUIT                           (Filed :September 3, 2004)


                                               JULIA MORROW (Argued)
             No. 03-2184                       JOEL W. TODD
                                               Dolchin, Slotkin & Todd
                                               2005 Market Street
                                               24th Floor
 ROBERT GOLDEN, Attorney-in-Fact               Philadelphia, PA 19103
       for LEAH GOLDEN;
DONALD EARWOOD, Executor of the                      Counsel for Appellants
   Estate of HELEN EARWOOD,
                                               CHRISTOPHER M. TRETTA (Argued)
              Appellants                       Yost & Tretta
                                               1500 John F. Kennedy Boulevard
                   v.                          Two Penn Center Plaza, Suite 610
                                               Philadelphia, PA 19102
       DAVID S. GOLDEN;
       DARLENE KOPOSKO                         JAMES T. DAVIS
                                               MELINDA K. DELLAROSE
                                               Davis & Davis
                                               107 East Main Street
                                               Uniontown, PA 15401
          On Appeal from the
       United States District Court                  Counsel for Appellees
for the Western District of Pennsylvania
     (Dist. Court No. 01-cv-00576)
             District Judge:
      Honorable David S. Cercone                     OPINION OF THE COURT


       Argued: January 22, 2004
                                                     *
                                                           Honorable Dickinson R.
                                               Debevoise, Senior United States District
   Before: ALITO and CHERTOFF,
                                               Judge for the District of New Jersey,
                                               sitting by designation.

                                           1
                                                     David S. Golden and Darlene Koposko are
CHERTOFF, Circuit Judge.                             both adult citizens of the Commonwealth
                                                     of Pennsylvania.
       Robert Golden, attorney-in-fact for
Leah Golden, and Donald Earwood,                            On September 1, 1999, Irene I.
executor of the estate of Helen Earwood,             King executed a Last Will and Testament
appeal a final order of the United States            (the “Will”) and an inter vivos trust (the
District Court for the Western District of           “Trust”). Pursuant to her testamentary
Pennsylvania dismissing their action for             scheme, all of her property was transferred
lack of jurisdiction. Appellants’ action             to the Trust, under which she named
sought, through various means, to                    herself the sole trustee. In the event of her
challenge the distribution of assets from            incapacity or death, Appellee David
the estate of Irene I. King. In addition to          Golden was to become the sole trustee.
asserting a number of familiar torts,                As a redundancy, her Will also contained
including fraud and slander, the complaint           a “pour over” provision, transferring all of
asserted several grounds for relief that             her property to the Trust upon her death.
relate to probate law, including undue               Under the terms of the original Trust, the
influence and breach of fiduciary duty as            Trust corpus was, upon her death, to be
the executor of a will. Appellants also              distributed in equal one-third shares
sought punitive damages. The District                among Leah Golden, Ms. King’s sister-in-
Court dismissed the action as falling                law, Helen Earwood, Ms. King’s sister,
within the probate exception to federal              and Appellee David Golden, Ms. King’s
diversity jurisdiction. This case, therefore,        brother.2 The original Trust, Will, and
requires us to explore the contours of the           other attendant paperwork were prepared
probate exception. We will affirm in part            by Nicholas J. Cook, Esq., and his office.
and reverse in part.
                                                            As set forth in the complaint, Ms.
       Appellant Robert Golden is a                  King’s health deteriorated over the months
citizen of the state of New York and holds           that followed. Concurrently, Appellee
general power of attorney for Leah                   David Golden began exercising increasing
Golden, also a citizen of the state of New           control over both Ms. King’s finances
York. Appellant Donald Earwood is the                and, allegedly, over Ms. King herself. At
personal representative of the estate of             some point during the fall of 1999,
Helen Earwood, a citizen of the state of             Appellee David Golden terminated Ms.
Georgia prior to her death.1 Appellees               King’s professional home care services in


       1                                                    2
         In diversity actions involving                      The legacies were contingent upon
estates, the courts look to the citizenship of       the legatees surviving Ms. King. In the
the decedent to determine jurisdiction. See          event that they predeceased, the Trust
28 U.S.C. § 1332(c)(2).                              named contingent beneficiaries.

                                                 2
favor of those provided by Appellee                Golden.
Darlene Koposko and Koposko’s mother
                                                          On July 26, 2000, Ms. King died.
and daughter.        During this time,
                                                   On September 19, 2000, Ms. King’s Will
Appellants allege, several of their attempts
                                                   was probated and letters testamentary
to visit Ms. King were either directly
                                                   thereafter issued.      At some point
rebuffed by Appellee David Golden or
                                                   thereafter, Appellee David Golden,
met with so much hostility that they were
                                                   through Nicholas Cook, filed a
soon terminated.
                                                   Pennsylvania Inheritance Tax Return (the
       By June 14, 2000, Ms. King was              “tax return”) with the Fayette County
bedridden, experiencing excruciating pain          Register of Wills listing the net value of
and unable to maintain bodily functions.           Ms. King’s estate as $188,946.00.
She was being medicated for her pain and           Distribution of the legacies has not
was prescribed hospice care.          That         occurred due to the pendency of the
morning, however, she purportedly                  instant litigation.
summoned Appellee Koposko to her side
                                                           Appellants brought this action in
and dictated the preparation of a document
                                                   the United States District Court for the
altering the distributive scheme
                                                   Western District of Pennsylvania on
enumerated in her Trust. Ms. Koposko
                                                   March 28, 2001. Appellants alleged
then purportedly prepared a handwritten
                                                   jurisdiction based on diversity of
instrument memorializing those changes
                                                   citizenship and an amount in controversy
(the “Addendum”), propped Ms. King up
                                                   in excess of $75,000. In addition to
in bed, watched her sign the instrument
                                                   seeking punitive damages, Appellants
and then, along with one of Ms.
                                                   asserted six causes of action: (1) undue
Koposko’s long-time friends, witnessed it.
                                                   influence; (2) fraud; (3) forgery; (4)
Appellee Koposko then allegedly placed
                                                   slander (asserted by Appellant Earwood
the Addendum in a dresser drawer where
                                                   only); (5) tortious interference with
it remained until June 27, 2000, when she
                                                   inheritance; and (6) breach of fiduciary
delivered it to the offices of Nicholas
                                                   duty as executor of a will (asserted against
Cook.
                                                   Appellee David Golden only). Appellants
        The Addendum reduced the amount            essentially alleged that their shares under
of the legacy granted to Leah Golden from          Ms. King’s Trust were reduced either as a
one-third of Ms. King’s estate to “the sum         result of Appellees’ outright forgery, or as
of [$5,000].” J.A. at 48. In a similar             a result of Appellees’ wrongful influence
manner, the Addendum reduced the                   on, or slanderous statements to, Ms. King.
amount of the legacy granted to Helen
                                                        On June 20, 2002, after discovery
Earwood from one-third of Ms. King’s
                                                   was complete, the parties filed cross
estate to “the sum of [$10,000].” Id. The
remainder of the estate, according to the
Addendum, was to pass to Appellee David

                                               3
motions for summary judgment.3 On                 issues of subject matter jurisdiction,
November 18, 2002, the District Court             defects in the pleading of the amount in
conducted a pretrial conference but, on           controversy cannot be waived and, as a
March 23, 2003, sua sponte dismissed the          consequence, may be raised by any party
action for lack of subject matter                 at any time during litigation of the dispute.
jurisdiction. Appellants timely appealed.         See Fed. R. Civ. P. 12(h)(3); see also, e.g.,
                                                  Kontrick v. Ryan, __ U.S. __, 124 S.Ct.
       Appellees present two arguments
                                                  906, 915 (2004). The federal courts
against subject matter jurisdiction. First,
                                                  themselves, of course, have a continuing
they claim that Appellants have failed to
                                                  obligation to investigate their jurisdiction
satisfy the amount in controversy
                                                  over the matters before them. See Exxon
requirement for diversity jurisdiction. See
                                                  Mobil Corp. v. Saudi Basic Indus. Corp.,
28 U.S.C. § 1332(a). Second, they urge
                                                  364 F.3d 102, 104 (3d Cir. 2004) (quoting
that Appellants’ action falls under the
                                                  Desi’s Pizza, Inc. v. City of Wilkes-Barre,
probate exception to federal diversity
                                                  321 F.3d 411, 420 (3d Cir. 2003));
jurisdiction. See, e.g., Markham v. Allen,
                                                  Meritcare Inc. v. St. Paul Mercury Ins.
326 U.S. 490 (1946); Waterman v. Canal-
                                                  Co., 166 F.3d 214, 217 (3d Cir. 1999).
Louisiana Bank & Trust Co., 215 U.S. 33,
                                                  Even if no party reaches the issue,
45 (1909); Moore v. Graybeal, 843 F.2d
                                                  therefore, the courts may take the initiative
706, 709 (3d Cir. 1988). We exercise
                                                  and probe the sufficiency with which the
plenary review over a district court’s
                                                  amount in controversy has been pled. See
dismissal for lack of subject matter
                                                  Meritcare, 166 F.3d at 217.
jurisdiction. See Bakhtriger v. Elwood,
360 F.3d 414, 417 (3d Cir. 2004).                         Where a federal cause of action is
                                                  based on diversity jurisdiction, the
                    I.
                                                  complaint must allege an amount in
                    A.                            controversy between the parties in excess
                                                  of the statutory minimum. See 28 U.S.C.
       Appellees contend that the amount
                                                  § 1332(a). The amount need not be
in controversy has not been adequately
                                                  proven; rather, the amount is judged from
pled. The amount in controversy is a
                                                  the face of the complaint and is generally
statutory limit on the subject matter over
                                                  established by a good faith allegation. See
which the federal courts have jurisdiction.
                                                  Horton v. Liberty Mut. Ins. Co., 367 U.S.
See 28 U.S.C. § 1332(a).4 As with all
                                                  348, 353 (1961) (measuring “good faith”
                                                  by whether it appears “to a legal certainty
       3
          Appellants’ motion sought only          the claim is really for less than the
partial summary judgment on their undue           jurisdictional amount”) (internal
influence, fraud and forgery claims.              quotations and citations omitted); St. Paul
       4
       At all times during this
controversy, the statutory minimum was            $75,000. 28 U.S.C. § 1332(a).

                                              4
Mercury Indem. Co. v. Red Cab Co., 303             Snyder v. Harris, 394 U.S. 332, 335
U.S. 283, 288 (1938); see also Jumara v.           (1969); Suber, 104 F.3d at 588 (3d Cir.
State Farm Ins. Co., 55 F.3d 873, 877 (3d          1997); see also 14B Wright, Miller &
Cir. 1995). Each plaintiff must meet the           Cooper, Federal Practice and Procedure 3d
amount          in    controversy                  § 3704 at 134 (1994).
requirement—claims may not be
                                                          Claims for punitive damages may
aggregated among plaintiffs to meet the
                                                   be aggregated with claims for
statutory minimum. See Meritcare, 166
                                                   compensatory damages unless the former
F.3d at 218 (citing 14B Wright, Miller &
                                                   are “‘patently frivolous and without
Cooper, Federal Practice and Procedure 3d
                                                   foundation.’” Packard, 994 F.2d at 1046
§ 3704 at 134 (1994)). On the other hand,
                                                   (quoting Gray v. Occidental Life Ins. Co.,
courts do not separately evaluate each of
                                                   387 F.2d 935, 936 (3d Cir. 1968)).
the causes of action asserted by any one
                                                   Punitive damage claims are per se
plaintiff against any one defendant.5
                                                   “‘patently frivolous and without
                                                   foundation’” if they are unavailable as a
                                                   matter of state substantive law. See In re
       5
           The notable exception occurs            Corestates Trust Fee Litig., 39 F.3d 61, 64
where recovery on one of the plaintiff’s           (3d Cir. 1994); Packard v. Provident Nat.
claims excludes recovery for one or more           Bank, 994 F.2d 1039, 1046 (3d Cir.
of the others. See Suber v. Chrysler Corp.,        1993).     Where guidance from state
104 F.3d 578, 588 (3d Cir. 1997).                  substantive law is absent, the federal
        In cases where a plaintiff has sued
multiple defendants on the theory that they
share liability, several circuit courts            each defendant is liable for the entire
measure pleading of the amount in                  amount, although the plaintiff only
controversy under the rubric of                    recovers the entire amount once. Cf.
“aggregation.” See, e.g., Middle Tenn.             Michie v. Great Lakes Steel Div., Nat
News Co. v. Charnel of Cincinnati, Inc.,           Steel Corp., 495 F.2d 213, 218-19 (6th Cir.
250 F.3d 1077, 1081 (7th Cir. 2001);               1974). If that amount of liability is above
Jewell v. Grain Dealers Mut. Ins. Co., 290         the statutory threshold, jurisdiction has
F.2d 11, 13 (5th Cir. 1961). Thus, a               attached. Any other rule would effectively
plaintiff is permitted to “aggregate” his or       multiply      the amount in controversy
her claims against the multiple defendants         requirement by the number of defendants
to meet the statutory requirement. We              alleged to share liability.
have never passed on the issue.                           Here, all but one of Appellants’
        Although        we    think     the        causes of action assert that the Appellees
“aggregation” approach reaches the correct         are jointly liable. In pleading the amount
result, we do not see the question as one of       in controversy, therefore, the Appellants
aggregation. Rather, an assertion of joint         need not have distinguished among the
and several liability is an assertion that         Appellees.

                                               5
courts must attempt to predict the position       $250,000.00.6 But if the filing of the tax
that the state courts would take on the           return with the Orphans’ Court was a
question. Corestates, 39 F.3d at 64. If           determination by that court of the actual
appropriately made, therefore, a request          value of the estate, then a determination by
for punitive damages will generally satisfy       a federal court that the estate should have
the amount in controversy requirement             been valued higher than $188,946 would
because it cannot be stated to a legal            constitute an impermissible collateral
certainty that the value of the plaintiff’s       impeachment of a state court judgment.
claim is below the statutory minimum.             See Rooker v. Fidelity Trust, Co., 263
                                                  U.S. 413 (1923); District of Columbia
                    B.
                                                  Court of Appeals v. Feldman, 460 U.S.
       With the foregoing general                 462 (1983); see also Exxon, 364 F.3d at
principles in mind, we turn to the specific       104. Although this Court asked counsel,
allegations of the complaint.                     through supplemental briefing, to clarify
                                                  how the Orphans’ Court treated the tax
       Appellees argue that the
                                                  filing, they were unable to do so.
compensatory damages at stake fall below
the $75,000 threshold. They observe that                 Nevertheless, the jurisdictional
the tax return filed with the Pennsylvania        amount in controversy may be satisfied on
Orphans’ Court lists the estate’s net value       another basis: the complaint seeks punitive
at $188,946.00. The original Trust                damages.      If punitive damages are
provided that Appellants each receive a           available under Pennsylvania state law for
one-third share of the estate, or                 the causes of action asserted by the
$62,982.00. But the amended Trust                 Appellants, and if the claims for punitive
provided for a distribution of $10,000 to         damages are not otherwise “patently
Helen Earwood and $5,000 to Leah                  frivolous and without foundation,” then
Golden. Thus, Appellees argue, Appellant          the pleadings satisfy the necessary amount
Earwood has alleged an amount in                  in controversy. Packard, 994 F.2d at
controversy of $52,982.00 and Appellant           1046.
Golden $57,982.00, each less than the
                                                         Pennsylvania law permits the
statutory minimum.
                                                  recovery of punitive damages for “torts
       Appellants respond that the                that are committed willfully, maliciously,
statutory minimum has been met because            or so carelessly as to indicate wanton
the complaint alleged that, but for
Appellees’ conduct, the value of the estate
would have been valued in excess of                      6
                                                             The complaint alleged, for
                                                  example, that Appellee David Golden had
                                                  either wasted estate assets prior to Ms.
                                                  King’s death, or failed to report them on
                                                  the tax return.

                                              6
disregard of the rights of the party               action for tortious interference with
injured.” Thompson v. Swank, 176 A.                inheritance by both Appellants against
211 (Pa. 1934); see also SHV Coal, Inc. v.         both Appellees.7 There is no direct
Continental Grain Co., 587 A.2d 702, 704           pronouncement by the Pennsylvania courts
(Pa. 1991). The Pennsylvania Supreme               that punitive damages are recoverable in
Court has adopted section 908(2) of the            actions for tortious interference with
Restatement (Second) of Torts, which               inheritance, but punitive damage awards
states that “[p]unitive damages may be             have been upheld in actions for analogous
awarded for conduct that is outrageous,            torts. See, e.g. Judge Tech. Servs., Inc. v.
because of the defendant’s evil motive or          Clancy, 813 A.2d 879, 888-90 (Pa. Super.
his reckless indifference to others.”              Ct. 2002) (tortious interference with
Restatement (Second) Torts § 908(2)                contractual relations).        Given the
(1979); see also Feld v. Merriam, 485              Pennsylvania Supreme Court’s broad
A.2d 742, 747-48 (Pa. 1984). The                   pronouncements with respect to the
Pennsylvania Supreme Court has also                availability of punitive damages, and
discussed with approval Comment b of               given the assertion of allegedly intentional
that section, which states that “[r]eckless        or reckless conduct here, we may
indifference to the rights of others and           confidently predict that the Pennsylvania
conscious action in deliberate disregard of        courts would not bar the recovery of
them . . . may provide the necessary state         punitive damages in this action.8
of mind to justify punitive damages.”              Corestates, 39 F.3d at 64. From the face
Restatement (Second) Torts § 908 cmt. b;
see also SHV, 587 A.2d at 704-05; Martin                  7
v. Johns-Manville Corp., 494 A.2d 1088,                     We note that the Pennsylvania
1096-98 (Pa. 1985), overruled on other             Courts recognize only the tort of
grounds by Kirkbride v. Lisbon                     intentional interference with inheritance.
Contractors, Inc., 555 A.2d 800, 801 (Pa.          See Cardenas v. Schober, 783 A.2d 317,
1989).                                             324 n.2 (Pa. Super Ct. 2001). We interpret
                                                   the complaint to allege that tort. Id. at
       The complaint asserts conduct on            325.
the part of Appellees that Appellants                     Our focus on Appellants’ claims for
allege to be, at least, recklessly tortious.       slander and tortious interference with
For example, the complaint asserts a cause         inheritance is deliberate. As will become
of action for slander by Appellant                 apparent, infra, they are the only two
Earwood against both Appellees.                    claims that survive this appeal.
Pennsylvania permits the recovery of
                                                          8
punitive damages for slander claims. See                     Of course, whether punitive
Walder v. Lobel, 488 A.2d 622, 626 (Pa.            damages are appropriate in this case is a
Super. Ct. 1985) (defamation generally).           question for the finder of fact. See G.J.D.
The complaint also asserts a cause of              v. Johnson, 713 A.2d 1127, 1131 (Pa.
                                                   1998).

                                               7
of the complaint, Appellants’ punitive             without the power to probate a will or
damage claim is not “patently frivolous            administer an estate.9 Markham, 326 U.S.
and without foundation.” Packard, 994              at 494; Canal-Louisiana, 215 U.S. at 43;
F.2d at 1046. Thus, at this stage in the           see also Georges v. Glick, 856 F.2d 971,
litigation, it does not “appear to a legal         973 (7th Cir. 1988); Rice v. Rice Found.,
certainty” the Appellants’ claims fall             610 F.2d 471, 475 (7th Cir. 1979).
below the statutory minimum. Horton,
                                                            The probate exception extends
367 U.S. at 353 (internal quotations and
                                                   both to matters of “pure” probate and to
citations omitted).
                                                   matters “ancillary” to probate. See Farrell
       Appellants have adequately pled             v. O’Brien, 199 U.S. 89, 110 (1905); see
the amount in controversy. We move to              also Dragan v. Miller, 679 F.2d 712, 715
the more tangled question presented on             (7th Cir. 1982), cert. denied, 459 U.S.
appeal: whether the probate exception              1017 (1982); Rice, 610 F.2d at 475. On
precludes the federal courts from                  the other hand, strictly in personam
exercising subject matter jurisdiction over        actions whose subject matter relates only
Appellants’ substantive causes of action.          incidentally to probate can be maintained
                                                   in federal court because the exercise of
                    II.
                                                   jurisdiction under such circumstances
        The lineage of the probate                 would not “interfere with the probate
exception to federal diversity jurisdiction        proceedings or [require the court to]
can be readily traced. As early as 1875,           assume general jurisdiction of the probate
the Supreme Court observed that “a court           or control of the property in the custody of
of equity will not entertain jurisdiction of       the state court.” Markham, 326 U.S. at
a bill to set aside a will or the probate          494.
thereof,” and dismissed the action before
it on that basis. In re Broderick’s Will, 88
                                                          9
U.S. (21 Wal.) 503, 509 (1875). Later                       Although the Supreme Court’s
opinions by the Court were more explicit           reasoning in Markham and Canal-
as to the reason: the Judiciary Act of 1789        Louisiana was directed to the equitable
and its successors granted the federal             power of the federal courts, the same result
courts equitable powers coextensive with           occurs where the complaint seeks legal
those held by the English Chancery Court           relief. The power of the federal courts to
in 1789. See Judiciary Act of 1789, ch.            grant legal relief was limited by the
20, § 11, 1 Stat. 78; Markham, 326 U.S. at         Judiciary Act of 1789 to be coextensive
494; Canal-Louisiana, 215 U.S. at 43.              with the English common-law courts.
Because probate matters in late eighteenth         Like the Chancery Court, the common-law
century England were assigned to the               courts did not consider probate matters.
ecclesiastical court and not to the                Cf. Markham, 326 U.S. at 494; Rice v.
Chancery Court, the federal courts are             Rice Found., 610 F.2d 471, 475 (7th Cir.
                                                   1979).

                                               8
       Where is the line of demarcation?            Moore, 843 F.2d at 710. Likewise, the
Various descriptions of the probate                 probate exception bars federal courts from
exception over the years often seem to              adjudicating claims that challenge
substitute one opaque verbal formulation            management of the estate. Cf. Princess
for another. See Markham, 326 U.S. at               Lida, 305 U.S. at 459, 465-67 (treating a
494; Princess Lida of Thurn and Taxis v.            claim of trustee mismanagement as related
Thompson, 305 U.S. 456, 466-67 (1939);              f o r j u r i s d ictional purp oses t o
Canal-Louisiana, 215 U.S. at 46; Farrell,           administration of the corpus). Third,
199 U.S. at 110; Dragan, 679 F.2d at 715;           federal courts may nevertheless exercise
Lamberg v. Callahan, 455 F.2d 1216,                 jurisdiction over an otherwise barred
1216 (2d Cir. 1972). But however one                probate-related cause of action if the
articulates the precise contours of the             action would be maintainable inter partes
probate exception, three principles                 in the state courts of general jurisdiction.11
discernable from caselaw are enough to                Sutton v. English, 246 U.S. 199, 205
guide our disposition of this appeal.
       First, the federal courts lack the           Desi’s Pizza, 321 F.3d at 419. A rule, like
power to actually probate a will. See               the one announced in Moore, prohibiting
Markham, 326 U.S. at 494; Moore, 843                federal court review of claims seeking to
F.2d at 709; see also Georges, 856 F.2d at          annul or set aside an already-probated will
973. Second, where a will has already               is entirely consonant with the Rooker-
been probated, permitting an action that            Feldman doctrine, and comports with the
seeks, expressly or in fact, to assail or           federalism and comity concerns that the
contradict a judgment of the probate court          doctrine embodies. See Moore, 843 F.2d
generally constitutes an impermissible              at 710.
interference with the probate.10 See
                                                           11
                                                               This rule even applies where the
                                                    will has already been probated and a
       10
                This view of the interference       judgment favorable to the plaintiff might
prong is fortified by other considerations.         annul or set aside the will (i.e., collaterally
Federal courts, with the exception of the           impeach the probate). But this rule is
Supreme Court, cannot “sit[] in direct              strictly construed. It is not enough that the
review of the decisions of a state tribunal.”       cause of action be recognized; the state
Gulla v. North Strabane Twp., 146 F.3d              courts must also recognize and sanction
168, 171 (3d. Cir. 1998) (citing Feldman,           the use of that cause of action to
460 U.S. at 482; Rooker, 263 U.S. at 416).          collaterally impeach a probate. As we
This rule, known as the Rooker-Feldman              observed in Moore, it is in this way that
doctrine, prohibits federal courts from             state substantive law can “expan[d] the
considering any claim “inextricably                 power of a federal courts to hear matters
i n t e rt w i n ed” wit h a state court            related to but independent of probate
adjudication. See Exxon, 364 F.3d at 104;           proceedings.” 843 F.2d at 709.

                                                9
(1918); Farrell, 199 U.S. at 110-11; see             the trust operates as a will, distributing
also Moore, 843 F.2d at 709. This                    corpus upon the death of the settlor. They
supplemental rule means that a state can             point out that trusts, by definition, do not
effectively contract the scope of the                pass through probate. That being so, they
probate exception if it allows its courts of         argue, actions involving trusts should per
general jurisdiction to adjudicate                   se not be subject to the probate exception.
challenges to probate.
                                                            This mistakes the scope of the
        In sum, federal courts have the              probate exception, which is not limited to
power to entertain in personam diversity             the formal act of probating a will. As
actions, firmly grounded in recognized               described previously, the probate
legal theories, if their resolution will not         exception bars a federal court from
undercut the past probate of a will or               entertaining both matters of “pure”
result in the federal court “assum[ing]              probate and matters “ancillary” to probate.
general jurisdiction of the probate or               Farrell, 199 U.S. at 110; Moore, 843 F.2d
control of the property in the custody of            at 709; see also Dragan, 679 F.2d at 715;
the state court.” Markham, 326 U.S. at               Rice, 610 F.2d at 475. Accordingly, the
494. Where relief can be granted without             Seventh Circuit has rejected a per se rule
challenging the probate c ourt’s                     identical to the one proposed by the
determinations or management of the res,             Appellants here. See Storm v. Storm, 328
the exercise of federal jurisdiction could           F.3d 941, 944-45 (7th Cir. 2003); see also
not “interfere with the probate.” And, in            Georges, 856 F.2d at 974 n. 2. In
any event, if the actions would be                   Georges, the Seventh Circuit noted that
maintainable inter partes in the state               analysis of the probate exception applies
courts of general jurisdiction, the state has        as well to trusts that act as “will
presumably determined as a matter of law             substitutes”:
that such actions will not disrupt the
                                                            The plaintiffs argue that the
activities of the state probate courts.
                                                            probate exception is
                     A.                                     inapplicable here because
                                                            this action relates to the
       The parties acknowledge, as they
                                                            execution of an inter vivos
must, the foregoing threshold principles.
                                                            trust, not to a will. We
From that point of departure, however,
                                                            reject such a per se rule.
they proceed down different analytical
                                                            The inter vivos trust is
paths.
                                                            clearly a will substitute.
       Appellants contend that the probate                  However, the fact that this
exception is categorically inapplicable to                  case does involve a will
this case. They argue that the probate                      substitute does not
exception by its terms applies only to a                    automatically render the
will, and not to a trust—even if, as here,                  probate exception

                                                10
       applicable.                                  se apply to preempt this action. Of course,
                                                    we have already observed that the state
856 F.2d at 974 n.2.
                                                    can shrink the probate exception by
        The probate exception protects the          assigning probate related claims to a state
state’s interest in managing all challenges         court of general jurisdiction. But the
addressing an estate res located in that            reverse does not follow. A state cannot
state or with which the state has some              expand the probate exception—and defeat
meaningful connection. That interest is no          otherwise proper federal jurisdiction over
less compelling if the estate res is                a matter—simply by vesting exclusive
distributed by trust rather than by a will.         authority over otherwise in personam
We agree with the Court of Appeals for              actions in the probate court. See Canal-
the Seventh Circuit in holding that causes          Louisiana, 215 U.S. at 43-44; Payne v.
of action involving trusts are treated under        Hook, 74 U.S. (7 Wal.) 415, 429-30
the probate exception in the same way as            (1869); see also 17 Wright, Miller &
actions involving wills.                            Cooper, Federal Practice and Procedure 3d
                                                    § 4211, at 475 (1988). That is to say, if a
        Appellees take the opposite
                                                    claim is otherwise outside the scope of the
categorical position, and contend that the
                                                    probate exception, a federal court is not
probate exception applies categorically to
                                                    divested of jurisdiction simply because the
all claims here. They argue that, because
                                                    state places that sort of claim in state
the Pennsylvania legislature has
                                                    probate court. See Marshall v. Lauriault,
transferred to the Orphans’ Court the
                                                    372 F.3d 175, 181 (3d Cir. 2004).
power to administer and oversee actions
seeking to reform trusts, see 20 Pa. C.S.A.                Accordingly, we reject the
§ 711(3),12 the probate exception must per          categorical argument of each party.
                                                    Instead, we must examine the substance of
                                                    each of the claims to determine whether it
       12
         In relevant part, 20 Pa. C.S.A. §          falls within the probate exception.
711 states:
                                                                        B.
       [J]urisdiction of the court of
       common pleas over the                               We first turn to the claims of undue
       following shall be exercised                 influence, forgery and breach of fiducuary
       through its orphans’ court                   duty as an executor.
       division:
                                                           Once a will has been probated, it
                                                    generally constitutes an impermissible
       (3) The administration and
                                                    interference with the probate for a federal
       distribution of the real and
                                                    court to entertain a cause of action that
       personal property of inter
                                                    seeks, in fact or in effect, to attack a
       vivos trusts, and th e
                                                    determination of the probate court.
       reformation or setting aside
       of any such trusts . . . .

                                               11
       We take a fairly broad view of the                  invalidate the will . . . . We
types of actions that interfere with the                   are not impressed with the
probate proceedings. Moore, 843 F.2d at                    concept that granting her
710. Under that broad view, we must                        relief would not interfere
conclude that Appellants’ claims for                       with the probate
undue influence, forgery and breach of                     proceedings if done by an
fiduciary duty as an executor would                        award of damages rather
interfere with the already-completed                       than by an order to the
probate proceedings and, therefore, are                    executor directing
subject to the probate exception.                          distribution of the estate.
                                                           Either way the substance is
        In Moore, this Court upheld the
                                                           the same.
district court’s dismissal under the probate
exception of an action seeking to establish         Id. (internal citations omitted). Under
rights in an estate that had already been           Moore, therefore, actions that seek in
probated. 843 F.2d at 710. Moore, a                 effect to reform a will or overturn a
legatee under an earlier, revoked will,             determination of will validity by the
sought a declaration that the will probated         probate court constitute an impermissible
by the Delaware probate court was invalid           interference with the probate.
as a result of either undue influence or
                                                             Here, the practical effect of each of
lack of testamentary capacity. See id. at
                                                    Appellants’ claims for undue influence
707. We held that Moore’s action was
                                                    and forgery would do exactly that: declare
barred by the probate exception because it
                                                    the Addendum and its distributive scheme
would interfere with the Delaware courts’
                                                    invalid or unenforceable. To be sure, the
past probate of the estate by partially
                                                    Register of Wills and the Orphans’ Court
reversing the bequests. See id. at 710. In
                                                    never directly passed on the Trust or its
other words, a judgment favorable to
                                                    Addendum. But the Register of Wills did
Moore would necessarily adjudicate a
                                                    probate Ms. King’s Will which, in turn,
matter normally determined as a part of
                                                    passed all of her property “under the terms
probate.      “[W]e are satisfied that
                                                    of [her] trust agreement . . . and any
jurisdiction cannot be sustained on the
                                                    amendments thereto.” J.A. at 38. As we
theory that this is an action by a legatee
                                                    see it, therefore, by probating Ms. King’s
which does not interfere with the probate
                                                    Will, the Register also implicitly
proceedings.” Id. We noted that the result
                                                    determined the Trust, the Addendum and
did not change simply because Moore cast
                                                    their combined distributive scheme to be
her action to recover damages rather than
                                                    valid and enforceable.13 Appellants’
to reform the will.
       Regardless of how Moore
       characterizes her claim, she                        13
                                                             The Register of W ills is a judicial
       is seeking in substance to
                                                    officer under Pennsylvania law, subject to

                                               12
claims for undue influence and forgery               is that Appellee David Golden
would strike at that determination of                misappropriated or wasted estate assets
validity, however. For a will that is the            prior to probate. See In re Lux’s Estate,
result of undue influence or that is forged          389 A.2d 1053, 1055 (Pa. 1978). The
is necessarily invalid. See 20 Pa. C.S.A. §          complaint also arguably raises the theory
2502; In re Fleming’s Estate, 109 A. 265,            that Appellee David Golden breached his
267-68 (Pa. 1919);14 In re Carothers                 duty as the executor of Ms. King’s estate
Estate, 150 A. 585, 586 (Pa. 1930). An               by operating under a conflict of interest.
implicit federal court judgment that the             These claims strike at management of the
Addendum is invalid or unenforceable                 estate, and the District Court is
would be inconsistent with the Orphans’              nonetheless without jurisdiction to
Court’s probate jurisdiction over Ms.                adjudicate it. In Pennsylvania, all claims
King’s estate. As the Seventh Circuit has            that an estate’s executor engaged in self-
observed, application of the probate                 dealing are handled in the probate court,
exception depends not on how the federal             either by removal of the offending
claim is labeled, but on whether the action          executor, see 20 Pa. C.S.A. § 3182, or by
is “in effect one to declare [the] . . . will        assessing a penalty against that executor.
invalid because of undue influence.”                 See In re Estate of Harrison, 745 A.2d
Dragan, 679 F.2d at 717.                             676, 679 (Pa. Super. Ct. 2000). Claims
                                                     for breach of fiduciary duty as executor of
       Appellants’ claim for breach of
                                                     an estate are never adjudicated outside the
fiduciary duty as the executor of a will is
                                                     probate context. Appellants’ breach of
also at odds with the probate jurisdiction
                                                     fiduciary duty claim—indeed, under either
of the Orphans’ Court. Based on the
                                                     theory—is, therefore, a classic example of
complaint, the primary theory of
                                                     a claim that is so “ancillary” to probate
Appellants’ breach of fiduciary duty claim
                                                     that it is not justiciable in federal court.
                                                     See Farrell, 199 U.S. at 110. That is
                                                     because, as the Supreme Court observed in
appellate review by the Orphans’ Court.              Princess Lida, claims of mismanagement
See Mangold v. Neuman, 91 A.2d 904,                  of an estate relate “solely as to
905-06 (Pa. 1952).                                   administration and restoration of corpus.”
       14                                            305 U.S. at 281; see also Mangieri v.
           The Pennsylvania Statute of
                                                     Mangieri, 226 F.3d 1, 3 (1st Cir. 2000)
Wills, 20 Pa. C.S.A. § 2502, provides, in
                                                     (holding probate exception excludes claim
relevant part, that “[e]very will shall be in
                                                     that fiduciary should refund money to the
writing and shall be signed by the testator
                                                     estate).
at the end thereof.” In short, if the
signature on a testamentary document is                     Moreover, these theories of
forged, that document must be invalid as it          recovery do not come within any state law
was never validly executed.              See         inter partes exemption from the probate
Fleming’s Estate, 109 A. at 267-68.

                                                13
exception. Pennsylvania law does not vest                  court of common pleas. . . .
in the Pennsylvania courts of general
                                                                   Case law confirms
jurisdiction any power to establish rights
                                                           that an action contesting the
in an estate on the theories of undue
                                                           validity of a will on grounds
influence, forgery or breach of fiduciary
                                                           of lack of testamentary
duty as an executor. Indeed, at least with
                                                           capacity, undue influence,
respect to undue influence, authority is
                                                           and       confidential
directly to the contrary. See Lucidore v.
                                                           relationship must be
Novak, 570 A.2d 93, 94-95 (Pa. Super. Ct.
                                                           brought as an appeal from
1990).      In Lucidore, the plaintiffs
                                                           probate in the orphans’
attempted to sue, in the Court of Common
                                                           court division of the court
Pleas, the executrix and the attorney of the
                                                           of common pleas . . . . [I]t
estate of their deceased aunt. Id. at 94. At
                                                           is incorrect to file a
the time of the suit, the deceased’s will
                                                           complaint in the civil
had already been probated by the Orphans’
                                                           division seeking to set aside
Court and Letters Testamentary had
                                                           the will.
issued. Id. The complaint alleged that the
defendants had exercised undue influence            Id. at 94-95.
over the deceased, and sought an
                                                           We are persuaded, therefore, that
injunction against disposition of assets
                                                    the Pennsylvania courts do not recognize
from the estate on the ground that “the
                                                    undue influence as a tort existing outside
will was obtained as a result of the undue
                                                    the probate context.          Further, no
influence.” Id.
                                                    Pennsylvania case permits a suit, in the
       The Court of Common Pleas                    state courts of general jurisdiction to sue
dismissed the case for lack of jurisdiction         for forgery of a will or breach of fiduciary
and the Pennsylvania Superior Court                 duty as executor of an estate. These
affirmed, saying that undue influence               theories of recovery also contest the
claims fell exclusively within the ambit of         validity of the will, and must be addressed
the probate court:                                  “as an appeal from probate.” Id. at 95.
       [T]here is no doubt that the                                     C.
       appellants incorrectly
                                                           Appellants’ claim for the tort of
       captioned the nature of their
                                                    fraud presents a somewhat closer question.
       action as a complaint in
                                                    Fraud is a well-established tort in
       equity in that this action
                                                    Pennsylvania. See, e.g., Gibbs v. Ernst,
       must be an appeal from
                                                    647 A.2d 882, 889 (Pa. 1994). And if the
       probate. Further, there is no
                                                    Appellants were pressing a theory of fraud
       doubt that appellants
                                                    that did not in any way challenge the
       brought the action in the
                                                    Orphans’ Court’s probate of Ms. King’s
       incorrect division of the

                                               14
estate, the District Court might well have         intent.15 See In re Glover’s Estate, 669
jurisdiction over those claims. But as it          A.2d at 1016-17. In that case as well,
stands, both of the fraud theories that the        Appellants’ theories are inimical to the
complaint might conceivably support                determinations of the Orphans’ Court that
entail a direct challenge to determinations        the Will, the Trust, the Addendum and
of the Orphans’ Court.                             their combined distributive scheme are
                                                   both valid and enforceable.
        From the complaint, the Appellants
could argue two possible theories of fraud.               Since the Appellants’ fraud claims
First, that the Appellees forged the               effectively seek to challenge the Orphans’
Addendum and Ms. King’s signature on it            Court’s probate of Ms. King’s estate, we
and thereby defrauded the Orphans’ Court           must go on to ask: Would Pennsylvania
and robbed the Appellants of their                 allow a court of general jurisdiction to
inheritance. See, e.g., In re Fleming’s            entertain such a fraud claim anyway? To
Estate, 109 A. at 267-68. Second, that the         be sure, fraud may be a recognized tort in
Appellees fraudulently induced Ms. King            Pennsylvania. But we are not aware that
into signing the Addendum by making her            any court in Pennsylvania has permitted a
believe that it said something other than          plaintiff to seek to challenge the past
what it actually said, and thereby deprived        probate of an estate through the vehicle of
the Appellants of their inheritance. See,          a fraud action. As we have observed, it is
e.g., In re Estate of Glover, 669 A.2d             not enough under the inter partes
1011, 1016-17 (Pa. Super. Ct. 1996).               exemption from the probate exception for
                                                   a state court to recognize a cause of
       Under either theory, the
                                                   action; rather, the state court must
Addendum—which the Orphans’ Court
                                                   recognize the use of that action to impeach
implicitly found to be valid and
                                                   a probate. Any other rule would reward
enforceable—is either invalid or
                                                   creative pleading and would undermine
unenforceable.       If Appellants’ first
                                                   both the fundamental assumptions of the
possible fraud theory is correct and the
                                                   “inter partes” exemption from the probate
Addendum and Ms. King’s signature on it
                                                   exception and the finality that the probate
were forged, the documents are obviously
                                                   system requires. See Moore, 843 F.2d at
invalid as a forgery. See 20 Pa. C.S.A. §
2502; In re Fleming’s Estate, 109 A. at
267-68. We have already explained why                     15
                                                              Pennsylvania law is not clear
such a theory falls within the probate
                                                   whether a will whose execution was the
exception. And if the Appellants’s second
                                                   r e s u l t     o f    f r a u d     a n d
theory is correct, the Addendum is either
                                                   misrepresentation—though technically
invalid or unenforceable because Mrs.
                                                   meeting all statutory requirements— is
King was misled about what she was
                                                   invalid or is simply unenforceable. See In
signing and, therefore, the document does
                                                   re Paul’s Estate, 180 A.2d 254, 261-62
not reflect Ms. King’s testamentary
                                                   (Pa. 1955); Glover, 669 A.2d at 1016-17.

                                              15
710; see also Storm, 328 F.3d at 945.                been slandered and damaged by the
Thus, Appellants’ fraud claims must be               Appellees is in no way contrary to the
dismissed—as with their claims for undue             Orphans’ Court’s determination that the
influence, forgery and breach of fiduciary           Will, the Trust, the Addendum and their
duty as executor of a will—because                   combined distributive scheme are valid
recovery on those claims would not be                and enforceable. To be sure, the amount
otherwise maintainable in th e                       of Earwood’s damage as a result of the
Pennsylvania courts of general                       alleged slander might—though it need
jurisdiction, would be contrary to a                 not—be measured by the difference
determination of the probate court, and              between the legacy under the Addendum
would impermissibly “interfere with the              and the legacy under the Trust. But a
probate proceedings.” Markham, 326                   judgment that the Appellees slandered
U.S. at 494; Moore, 843 F.2d at 710.                 Earwood and caused her some amount of
                                                     damage does nothing to impeach the
                     D.
                                                     Orphans’ Court’s determination that Ms.
         As already noted, federal courts            King intended to and succeeded in
retain the power to entertain in personam            distributing her estate via the scheme laid
diversity actions involving parties to a will        out in the Trust and its Addendum. The
if the resolution of the action will have no         District Court has jurisdiction to consider
effect on the past probate of a will. The            Appellant Earwood’s claim for slander.
first of Appellants’ causes of action that is
                                                            So, too, is there jurisdiction over
saved by this principle is Appellant
                                                     Appellants’ claims for tortious
Earwood’s claim for slander.
                                                     interference with inheritance. Despite its
       A claim for slander is a strictly in          entwinement with probate, a cause of
personam action. It is, in this case, also           action for tortious interference with
firmly based on a recognized legal                   inheritance is one brought in personam. It
theory—the Pennsylvania courts have long             is no different from any other tort—the
recognized the tort of slander. See, e.g.,           plaintiff is asserting that some tortious
Klumph v. Dunn, 66 Pa. 141 (Pa. 1870);               action on the part of the defendant has
Chubb v. Gsell, 34 Pa. 114 (Pa. 1859); see           caused him or her damage. Further,
also Corabi v. Curtis Pub. Co., 273 A.2d             though it may not be so in other states,16 a
899, 908 (Pa. 1971). Moreover, even                  claim for tortious interference with
assuming that slander is proven, relief can          inheritance is one based on a legal theory
be granted without challenging the
Orphans’ Court’s determinations of estate
                                                            16
value and testamentary document validity,                      In Moore, for example, we
enforceability and distributive scheme.              concluded that the Delaware state courts
That is to say, a determination by the               would not permit a plaintiff to bring an
District Court that Earwood may have                 action for tortious interference with
                                                     inheritance. 843 F.2d at 710-11.

                                                16
recognized by the Pennsylvania state               Cf. id.
courts. See Mangold, 91 A.2d at 907;
                                                          True, any cause of action for
Cardenas, 783 A.2d at 325-26.
                                                   tortious interference of inheritance
       Further, relief can be granted              brought in Pennsylvania implicitly
without challenging the Orphans’ Court’s           contends that the testator’s intent was, at
determinations of estate value and                 some point in time, something other than
testamentary document vali dity,                   what the Orphans’ Court found it to be at
enforceability and distributive scheme. In         the testator’s death. Indeed, one of the
Pennsylvania, the elements of tortious             elements of tortious interference with
interference with inheritance are:                 inheritance in Pennsylvania is that the
                                                   testator intended to make a distribution to
       (1) The testator indicated an
                                                   the plaintiff but was prevented from doing
       intent to change his will to
                                                   so by the defendant. The tort claim,
       provide a described benefit
                                                   therefore, does posit that the distributive
       for plaintiff,
                                                   scheme that the Orphans’ Court found to
       (2) The defendant used                      be in place at the time of the testator’s
       fraud, misrepresentation or                 death is different from the one the testator
       undue influence to prevent                  at some point intended.
       execution of the intended
                                                           But this is not the same as a
       will,
                                                   challenge to the validity, enforceability or
       (3) The defendant was                       interpretation of a testamentary document
       successful in preventing the                passed on by the Orphans’ Court. Id. To
       execution of a new will; and                the contrary. The theory of the tort is that
                                                   the will actually probated was valid and
       (4) But for the Defendant’s
                                                   enforceable because it reflected
       [sic] conduct, the testator
                                                   testamentary intent at the time it was
       would have changed his
                                                   made, but that the alleged tortfeasor
       will.
                                                   wrongly induced the testator to maintain
Cardenas, 783 A.2d at 326. In no event             that will. Whatever the outcome of an
does an action for tortious interference           action for tortious interference with
with inheritance in Pennsylvania challenge         inheritance, the Orphans’ Court’s
the Orphans’ Court’s determination of              determinations of testamentary document
value of the estate. Cf. Mangold, 91 A.2d          validity, enforceability and interpretation
at 907. Nor may a plaintiff use an action          will, as they must, remain unaffected. Id.
for tortious interference with inheritance
                                                          An example will help to clarify the
to challenge the validity or enforceability
                                                   point. Take a hypothetical testator who
of the testamentary documents (if any)
                                                   adopts a valid testamentary distributive
admitted to probate, or the testamentary
                                                   scheme that does not provide for person P.
scheme established by those documents.

                                              17
At some point, Testator contemplates                 elements of tortious interference with
changing the testamentary distributive               inheritance do not call into question the
scheme to add a legacy for P, but person D           probate court’s determination of
somehow intentionally prevents the                   testamentary document validity or
change. Thus, at the time of Testator’s              enforceability.17 The probate of a will,
death, the only scheme providing for the             therefore, does not prevent a party from
distribution of Testator’s assets is the             bringing an action for tortious interference
earlier—and valid—scheme leaving                     with inheritance in the Pennsylvania
nothing to P.                                        courts of general jurisdiction.
         The original testamentary scheme                   To be sure, while an action for
was a true and correct expression of                 tortious interference with inheritance does
Testator’s then-intent. Because Testator             not challenge the validity or enforceability
never revoked or superseded the earlier              of the distributive scheme affirmed by the
testamentary scheme, that scheme                     probate court, recovery on that theory
remained valid, and the Orphans’ Court               may, de facto, alter the distributive
was required to probate it. Independent of           scheme. It was this consideration that
the validity and enforceability of                   gave us pause in Moore. 843 F.2d at 710.
Testator’s earlier scheme, D harmed P,               There, we affirmed the dismissal of the
because, but for D’s actions, Testator               plaintiff/appellant’s claim for tortious
would have amended the testamentary                  interference with inheritance because such
scheme and P would have received a                   an action would be “so inconsistent with
legacy.       If P sues D for tortious               the Delaware statutory plan for exclusive
interference, that suit does not impeach the         review of probate proceedings that
validity or enforceability of the original           allowing it would subvert the probate
will. To the contrary, it relies on that             law.” Id. Central to our reasoning,
validity to support the claim that D
damaged P by preventing the testamentary
                                                            17
scheme from being changed. Cf. Georges,                        Indeed, this is one of the key,
856 F.2d at 974 (finding jurisdiction over           outc ome-dete r minative distinc tio ns
a claim for legal malpractice in                     between Appellants’ fraud claims and their
preparation of a trust because the claim             tortious interference with inheritance
“does not seek to disturb the finality of the        claims. Recovery on Appellants’ fraud
. . . probate proceedings”).                         claims would require the District Court to
                                                     directly contradict the Orphans’ Court’s
       Under Mangold and Cardenas, P
                                                     determination that the Will, the Trust, the
may sue D in the Pennsylvania courts of
                                                     Addendum and their combined distributive
general jurisdiction for tortious
                                                     scheme are valid and enforceable.
interference with inheritance. Mangold,
                                                     Appellants’ tortious interference with
91 A.2d at 907; Cardenas, 783 A.2d at
                                                     inheritance claims, by contrast, require no
325-26. Put simply, in Pennsylvania, the
                                                     such contradiction.

                                                18
however, was the fact that the Delaware                       The District Court has jurisdiction
courts did not unambiguously permit                    to consider Appellants’ claims for slander
tortious interference with inheritance                 and tortious interference with inheritance.
claims in the courts of general jurisdiction.          Of course, we take no position as to
Id. at 710 & n.4. That being so, it was not            whether the Appellants have alleged
the province of the federal courts to                  sufficient facts to meet the elements of
entertain actions whose de facto effect                those torts as the Pennsylvania courts have
would be to re-allocate estate assets post-            defined them. That inquiry is for the
probate.                                               District Court. 19
       But unlike in Moore, the state
courts in this case do unambiguously                   Id. (emphasis added, citations omitted).
recognize the viability, outside the probate           Even though “Indiana law would require
context, of claims for tortious interference           [his] tort claim be heard in the probate
with inheritance. State law, therefore,                [court],” plaintiff/appellant Storm sued in
compels a different result in this case.               federal court rather than wait for the will
Pennsylvania law permits actions for                   to be admitted to probate. Id. at 945.
tortious interference with inheritance in              Storm failed, therefore, to meet the state
the courts of general jurisdiction and a               law jurisdictional prerequisite that “a will
federal court must adjudicate such claims              contest [be] unavailable to supply an
just as they would any other tort claim                adequate remedy.” That being so, the
brought pursuant to our diversity                      Indiana courts of general jurisdiction—
jurisdiction.18                                        a n d , by e xte nsion, the f e d e r a l
                                                       courts—could not entertain Storm’s action
                                                       for tortious interference with inheritance.
       18
            State law also compels the                 Id. at 945-946. The Seventh Circuit
difference between our result and the                  dismissed the claim, calling the action “in
Seventh Circuit’s holding in Storm. 328                substance a will contest.” Id. at 945.
F.3d at 945. Storm was strongly guided by                      By contrast, the Pennsylvania courts
the fact that the plaintiff/appellant failed to        contemp late no such jurisdictional
meet a state law jurisdictional prerequisite           prerequisite to bringing a claim for tortious
for his tortious interference w ith                    interference with inheritance.           The
inheritance claim.                                     concerns that guided the result in Storm,
        [Tortious] interference with                   therefore, are not present here.
        inheritance is a recognized
                                                              19
        tort in Indiana; such an                                 For example, in resolving the
        action may be brought in a                     still-undecided cross motions for summary
        court of general jurisdiction,                 judgment as they apply to Appellants’
        provided a will contest is                     claims for tortious interference with
        unavailable to supply an                       inheritance, the District Court will have to
        adequate remedy.                               determine whether the facts as alleged

                                                  19
                   III.
       For the foregoing reasons, the
judgment of the District Court will be
affirmed in part and reversed in part and
the case will be remanded for further
proceedings in accordance with this
opinion.




establish that Ms. King intended to change
her will to benefit the Appellants and that
she would have succeeded in doing so but
for the Appellees’ actions.

                                              20